          Case 1:19-cv-02515-JPC-KHP Document 99
                                              98 Filed 09/21/21
                                                       09/14/21 Page 1 of 3




                                       HUI CHEN & ASSOCIATES, PLLC                                      09/21/2021
                                                COUNSELLORS AT LAW
HUI CHEN*                                   136-20 38TH AVENUE, SUITE 9E
NATELLA VINNIKOV*                                FLUSHING, NY 11354                 MANHATTAN OFFICE
CHEN CHEN                                                  ---                      1185 6th Ave, Suite 301
                                             TELEPHONE: (718) 463-2666              NEW YORK, NY 10036
*ADMITTED IN NEW JERSEY AND NEW YORK         TELECOPIER: (718) 463-2555
                                         E-MAIL: hui.chenlawoffice@gmail.com
                                              A Discovery Conference in the matter is hereby scheduled for
                                              Tuesday, September 28, 2021, at 10:30 a.m. Counsel for the
September 14, 2021
                                              parties are directed to call Judge Parker’s AT&T conference line
                                              at the scheduled time. Please dial (866) 434-5269; access code
Via ECF
                                              4858267.
Hon. Katherine H. Parker, U.S.M.J.
United States District Court
Southern District of New York.
500 Pearl Street, Room 750
New York, NY 10007
                                                                                                 09/21/2021
           RE:         First Letter Motion to Compel Defendants to Produce Notice Mailing List &
                       to Authorize Publication of the Notice via Social Media, including WeChat,
                       WhatsApp, FaceBook, and up to (10) social media sites of Plaintiff’s
                       choosing, or alternatively, Publication of the Notice at the Defendants’
                       Expenses.
                       19-cv-02515-JPC-KHP Gao v. Savour Sichuan Inc. et al

Your Honor,

        This office represents the Plaintiff in the above-captioned matter. We write respectfully
to request the Court to (i) compel Defendants to produce the FLSA collective notice mailing list
and (ii) to authorize publication of the notice via email, social media chat, and up to ten (10)
social media sites of Plaintiff’s choosing, or alternatively conspicuously posting and newspaper
publication of the notice at the Defendants’ Expenses.

           I.          Background

        On May 28, 2021, Plaintiff XIAOCHUN GAO filed a “Motion for Conditional Collective
Certification” under section 216(b) of the FLSA (Dkt. No. 84). The motion sought an order from
the Court:

           (1) for conditional certification and to implement a court supervised notification to the
               putative class member under 29 U.S.C. § 216(b).

        On August 11, 2021, the Court partially granted this motion through an oral order, as
reflected in the transcript of the telephone conference. As such, Defendants were ordered to
produce a list of “the names, last mailing address, phone number, email, WhatsApp, WeChat
and/or Facebook user names, work location, dates of employment and position” for the
employees that worked at Savour Sichuan and La Vie en Szechuan from March 21, 2016 to May
       Case 1:19-cv-02515-JPC-KHP Document 99
                                           98 Filed 09/21/21
                                                    09/14/21 Page 2 of 3




19, 2019 by the date of August 31, 2021. See Transcript of Telephone Conference (Dkt. No. 92-
93).

       II.     Defendants’ Failure to Comply with the Order

       According to the transcript of the oral Order, Defendants shall produce to Plaintiff in
reasonably convenient form the list of contact information and employment dates of all former
non-managerial employees that worked in Savour Sichuan and La Vie en Szechuan from March
21, 2016 to May 19, 2021 by August 31, 2021.

       The undersigned sent an email with an excel template for the list of information to
Defendants on August 12, 2021. The undersigned also sent to Defendants on August 16, 2021 a
copy of the transcript of the Telephone Conference dated August 11, 2021 pursuant to the
Court’s order, which the Defendants acknowledged.

       On September 3, 2021, having not received the list of information from Defendants, the
undersigned sent an email to Defendants as a reminder that the Court has ordered for the
Defendants to produce the information by August 31, 2021.

         On September 7, 2021, the undersigned sent another email reminding Defendants that the
list of information has to be provided.

       The undersigned has tried to confer with Defendants’ Counsel via telephone but were
unable to reach Defendants’ Counsel.

       To this date, Defendants have not produced and the undersigned has not received any
such information as ordered to be produced in any form.

       III.    Plaintiff’s Proposed Remedies

        Plaintiffs seeks compliance with the Court’s Order in this regard. Should Defendant
continue to flaunt court order, Plaintiff respectfully requests a publication of an abbreviated
notice via social media, and up to ten (10) social media sites of Plaintiff’s Choosing, or
alternatively, a newspaper publication of the notice at the Defendants’ Expenses.

        Courts have frequently granted the newspaper publication of collective notices where
Defendants have been unwilling to produce collective lists for mailing. See Chen v. Shanghai
Café Deluxe Inc. et al, No. 16-cv-04790 (S.D.N.Y. May 11, 2017 and June 13, 2017)
(“Defendant is directed to either produce the employee list to Plaintiff or to publish a notice of
pendency in a Chinese language newspaper, in a form acceptable to Plaintiff and at Defendant;s
expense”); Lin v. Joe Japanese Buffet Restaurant Inc. et al, No. 17-cv-03435-WFK-SMG
(E.D.N.Y. Jan. 26, 2018) (“In light of defendants’ failure to maintain books and records
identifying their employees and containing contact information for them, plaintiff may publish
an abbreviated Section 216(b) notice at defendant’s [sic] expense.”); Wang v. Happy Hot Hunan
Restaurant, Inc. et al, No. 17-cv-02013-RA-JLC (S.D.N.Y. Apr. 23, 2018) (where “defendants
have made an effort to produce the names and addresses and have not been able to provide
information with respect to the vast majority of the collective,” Court directed notice to be posted
at Defendants’ business as well as newspaper publication at defendants’ expense “[b]ecause the
       Case 1:19-cv-02515-JPC-KHP Document 99
                                           98 Filed 09/21/21
                                                    09/14/21 Page 3 of 3




posting alone will not adequately notify collective members who have left defendants’
employment.”).

        Courts have also allowed publication of collective notices online via social media
because such publication is both more likely to reach the putative collective members and less
costly that traditional newspaper publication. See, e.g. Sarikaputar et al v. Veratip Corp. et al,
No. 17-cv-00814-ALC-SDA (S.D.N.Y. Oct. 31, 2018) and Sarikaputar et al v. Veratip Corp et
al, No. 17-cv-00814-ALC-SDA (S.D.N.Y. June 24, 2019) (first compelling production of
collective list, second granting both newspaper and social media notice publication).

         Plaintiff also requests attorney fees incurred by Plaintiff as a result of Defendants’ failure
to comply with the Court’s Order to be awarded to Plaintiff, as Defendants’ conduct necessitated
this letter motion. See FRCP 37(5)(A).

        For the foregoing reasons, Plaintiffs respectfully request that Defendants be ordered to
comply immediately with the Court’s Order dated August 11, 2021 by providing an
employee/mailing list. Plaintiff further respectfully requests the court award Plaintiff’s attorney
fees incurred in compelling production of the employee/mailing list, and the publication of the
collective notice. Plaintiff respectfully requests the above requested order to facilitate meaningful
corrective action in this FLSA case.

       We thank the Court for its attention to and consideration of this matter.


                                                               Respectfully submitted,
                                                               Hui Chen and Associates, PLLC

                                                               /s/ Hui Chen
                                                               Hui Chen, Esq.
                                                               Attorney(s) for Plaintiff


cc: via ECF
    all counsel of record
